Citation Nr: 1610437	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-31 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for a nerve condition, left side of body. 

4.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1981 and had additional service with the National Guard from September 1981 to October 1984 and with the Army Reserves from October 1984 to October 1987.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

The Veteran testified at a May 2015 Travel Board hearing; the hearing transcript has been associated with the claims file.  
	
The Board remanded the appeal in September 2015 for additional development which included a request for outstanding VA treatment records, identified private treatment records, and for VA examinations to address the Veteran's claimed disabilities.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand order, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has recharacterized the issues on appeal as service connection for a back disability, cervical spine disability, and right hip disability to encompass all relevant diagnoses consistent with the Veteran's claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran did not have chronic arthritis symptoms in the thoracolumbar spine, cervical spine, or right hip in service and continuous symptoms after service separation.

2.  Arthritis in the in the thoracolumbar spine, cervical spine, and right hip did not manifest to a compensable degree within one year of separation from service.

3.  Currently diagnosed thoracolumbar spine disabilities, cervical spine disabilities, left upper and lower extremity radiculopathy, and right hip disabilities, to include arthritis, radiculopathy, and right greater trochanteric bursitis, are not related to service, to include falls shown in service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back (thoracolumbar spine) disability  are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a cervical spine disability are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for a nerve condition, left side of body, are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 
38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for a right hip disability are not met. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107(b) (West 2015); 38 C.F.R. 
§§ 3.102, 3.3033, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued June 2010 and May 2013 preadjudicatory notice letters which met the VCAA notice requirements.  

VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes lay statements, VA and private medical records, and VA examinations.  The Board remanded the appeal in September 2015 for additional development which included a request for outstanding VA treatment records, private treatment records identified during a Board hearing, and for VA examinations.  Outstanding VA treatment records have been associated with the claims file.  During the May 2015 Travel Board hearing, the Veteran's representative indicated that he had relevant private treatment records in his possession dating back to 1992.  In September 2015 correspondence, the AOJ sent notice to the Veteran and his representative requesting that they identify outstanding private treatment records along with an appropriate release to obtain such records, and informed them that they may alternately submit any such records in their possession.  To date, no response has been received in regard to that records request.  Accordingly, the Board finds that the AOJ substantially complied with the Board's remand order in attempting to obtain such records.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting his claim.)

The Board finds that December 2015 VA examinations of record adequately address the Veteran's service connection claims, and the opinions rendered are adequate as they were based on examination of the Veteran and include adequate rational based on the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that neurological testing associated with the cervical and thoracolumbar spine, identifying upper and lower extremity radiculopathy, adequately addresses the Veteran's claimed left-sided neurological condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2015); 
38 C.F.R. § 3.6(a) and (d) (2015).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state. 
38 U.S.C.A. § 101(22) (West 2015); 38 C.F.R. § 3.6(c)(1) and (3).  Presumptive periods do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated while performing ADT, or from an injury incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2015).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran contends that claimed back, cervical spine, left side neurological, and right hip disabilities are related to falls sustained service.  During a May 2015 Travel Board hearing, the Veteran described two separate injuries in service.  He reported that while on night moves with his company, he fell into a foxhole that was about eight feet deep.  He reported that his ankle was casted because he had broken his ankle during the fall.  He stated that he had a lot of problems after that, related to the same incident.  He indicated, with respect to his current treatment, that testing identified hairline fractures in this right hip with no trauma, and he noted that he had a current shoulder disability.  He indicated that his best guest would be that it happened at the same time, apparently referring to both the hip and shoulder disabilities.  

The Veteran described a second, earlier injury in 1981 while he was on basic training.  He reported that he fell and hit a steel plate on the edge of a stair.  He indicated that he fell down a flight of about 40 stairs.  When the Veteran's representative asked if he had been in consistent pain since the initial injury to his back, the Veteran testified, that he had.  When asked about neck pain, if it was pretty much the same story as his back pain, the Veteran indicated that everything had been pretty consistent, but then went on to describe initial treatment for his hip by Dr. B. in 2007, identifying the sudden onset of pain the night before he sought treatment without injury or trauma prior to that time.  The Veteran indicated that he was fine when he went to bed, but got up in the morning and could not get out of bed due to the degree of pain.  He identified MRI evidence showing hairline fractures in the right hip, and reported that he was evaluated for osteoporosis and that it all came back negative.

Service treatment records show that the Veteran was seen in July 1981 for pain with duration of one-half of a day secondary to tripping on stairs.  The Veteran was stated to have sustained a contusion to the mid-thoracic region.  Objective findings included mild muscle spasm and an abrasion over the mid-thoracic region.  He was diagnosed with a thoracic contusion and was put on profile for five days.  No fractures were shown on x-rays.  Service treatment records show no further complaints related to the back or thoracic spine in service, and no complaints related to the lumbar or cervical spine.

Service treatment records also identify a June 1983 injury to the ankle.  The June 1983 Medical Examination and Duty Status report shows that the Veteran was walking late at night without a flashlight in the field when he fell in a foxhole that was covered with brush.  The injury, described as ankle pain, was shown to have occurred while the Veteran was on ADT.  The emergency room report describing the same incident shows that while walking, the Veteran's right foot got caught in a foxhole.  He was diagnosed with a sprain to the right foot.  Follow-up treatment in June 1983 and July 1983 reflects treatment for a right ankle sprain.  Service treatment records show that the Veteran did not identify hip, cervical spine, back pain, or neurological pain or symptoms to the left side in relation to this injury.    

Social Security Administration (SSA) medical records include a March 2008 note from the Veteran's primary physician indicates that the Veteran has had back pain present since at least 2000.  
  
A February 2008 private treatment report from General Orthopedics and Sports Medicine shows that the Veteran was first seen in December 2007 for pain in the right hip and groin region with no particular injury.  A January 2008 MRIs showed no hip pathology, but showed insufficiency stress fractures on both sides of the sacroiliac (SI) joint region with no trauma.  The Veteran was referred for metabolic work-up to help explain why these fractures happened, with the physician noting that such fractures occurred when the bone was weak.  December 2007 MRI of the hips showed mild bone marrow edema inferiorly of both sacroiliac joints, which could represent degenerative changes or mild stress fractures.  There was also a diagnosis of mild greater trochanteric bursitis.  A January 2008 MRI showed moderate anterior bilateral sacroiliac joint insufficiency stress fractures with bone marrow edema on the sacral side of the SI joints.  August 2007 MRI shows mild broad based disc protrusion at C5-6.  

A May 2008 treatment report from Orthopedic Associates shows that the Veteran was referred for "cracked hips" and spine without any known traumatic injury.  May 2008 bone mineral density was found to be normal in the lumbar spine and hip. 

Private treatment records dated in August 2007 show that the Veteran had bilateral median neuropathies at the wrist, left worse than the right, and bilateral cervical radiculopathies at the C5-C6 level.  A December 2009 treatment report identified left elbow pain and numbness, with a diagnosis of left lateral epicondylitis as well as left carpal tunnel syndrome. 

VA and private treatment records identify continued treatment for low back pain with radiculopathy, cervical spine radiculopathy, and right hip pain.  VA examinations dated in December 2015 reflect diagnoses of intervertebral disc syndrome; degenerative joint disease and degenerative disc disease in the thoracolumbar spine with radiculopathy affecting the sciatic nerve in both lower extremities; degenerative joint disease and degenerative disc disease in the cervical spine with C5-6 radiculopathy affecting both upper extremities; and arthritis in the bilateral hips and bursitis in the right hip based on current examinations, neurological testing, and x-ray evidence.  

The Board finds that the Veteran has currently diagnosed arthritis in the thoracolumbar spine, cervical spine, and hips.  See VA x-rays and private MRI reports.  The Board finds that the Veteran did not have chronic symptoms of arthritis in the thoracolumbar spine, cervical spine, and hips in service and continuous symptoms after service separation.  Service treatment records show that the Veteran had no complaints related to the hips, cervical spine, or lumbar spine in service, and no complaints shown for many years after service separation.  Instead, complaints shown in the hips or SI joint where first identified in approximately 2007 with a sudden onset noted by the Veteran in hearing testimony and in treatment reports without injury.  Cervical spine disabilities, to include a disc protrusion at C5-6 with later identified cervical radiculopathy were also first identified by the medical evidence of record in 2007.  While service treatment records show that the Veteran had sustained an injury to the mid-thoracic region in service and to the ankle during period of ADT, service treatment records do not reflect any complaints related to the cervical spine, lumbar spine, or right hip at the time of the initial injury in 1981 or any time thereafter.  For these reasons, the Board finds that the weight of the evidence does not establish chronic right hip, cervical spine, or lumbar spine symptoms in service and continuous symptoms since service separation.  

The Veteran did sustain an injury, described as a contusion to the mid-thoracic spine in July 1981 and he was put on profile for five days due to such injury.  However, no fractures were shown on x-rays taken in service, and no further complaints to the thoracic spine were identified in service treatment records.   

The Veteran has testified that back pain has been consistent since service and has alluded to the presence of hip and neck problems since his two falls in service and during a period of ADT.  The Veteran, however, also testified that he had the sudden onset of hip pain when he sought initial treatment with Dr. B., and this is shown by private treatment records to have occurred in 2007, many years post service.  Contrary to identifying chronic hip symptoms, the Veteran reported that he was fine when he went to bed prior, and reported waking up severe pain in the hips, prompting him to seek treatment.  While the Veteran is competent to identify back, neck, or hip pain symptoms in service or since service, the Board finds that his statements with regard to any such chronicity are not credible.  Service treatment records appear complete and show that the Veteran had no cervical, lumbar or hip complaints in service at the time of his 1981 and 1983 injuries, and other than pain related to the July 1981 mid-thoracic contusion, the Veteran did not seek any additional treatment for the thoracic spine.  X-rays of the spine taken in service did not identify any additional pathology or fractures.  The Board finds that had the Veteran sustained a chronic injury to the thoracic spine, or any injury to the cervical spine, lumbar spine, or right hip in service, or if he had experienced pain symptoms in the spine or hips at the time of he was treated for the 1983 ankle sprain, he would have reported such symptoms just as he reported foot and ankle pain at that time.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Accordingly, the Board finds that the Veteran's more recent assertion of a chronic injury in service, made for compensation purposes, is not credible.  While private treatment records identify back pain since at least 2000, the Board finds that this was still many years after the Veteran's injury resulting in a mid-thoracic contusion in 1981.  For these reasons, the Board finds that the weight of the evidence does not establish chronic thoracic spine symptoms in service and continuous symptoms since service separation.  

Arthritis in the cervical spine, thoracolumbar spine, and right hip did not manifest to a compensable degree within one year of separation from service.  Presumptive periods are not applicable to periods of ADT, and there is no evidence of arthritis shown within one year of the Veteran's September 1981 separation from service.  X-rays of the back taken in service at the time of a July 1981 injury showed no fractures, and there was no mention of arthritis.   The earliest x-ray evidence of arthritis, shown by the record, was in 2007 or 2008, many years after service separation.  

The Veteran's current diagnoses include thoracolumbar spine arthritis, cervical spine arthritis with C5 to C6 radiculopathy, left sciatic radiculopathy, right hip arthritis, and right greater trochanteric bursitis.  The Board finds that the currently diagnosed back, cervical spine, left upper and lower extremity, and right hip disabilities, are not related to service, to include falls shown in service.  A December 2015 VA examiner opined, after reviewing the record, that the Veteran's claimed disabilities were less likely than not incurred or caused by service.  The VA examiner reasoned that there was a lack of evidence available to indicate that the Veteran sustained injuries to his back, hip, and neck with associated radiculopathy, due to the in-service injuries.  

In her reasoning, the December 2015 VA examiner referenced medical evidence of record, including service treatment records which showed a fall in June 1983, but only mentioned an ankle injury.  The July 1981 treatment note was also referenced, showing that the Veteran sustained a contusion to the mid-thoracic region when he tripped on stairs.  The VA examiner indicated that there were no medical records available to review from 1983 until mid-2000, and a February 2008 private treatment note shows that the Veteran first presented for treatment in December 2007 for pain to the right groin and hip region present for about two weeks with no particular injury.  Based on such evidence, the VA examiner reasoned that one could not state whether the current status of his condition was related to service, as the Veteran was also shown by the record to have other injuries post-service.  In that regard, the examiner referenced a January 2008 VA treatment note which shows that the Veteran fell down stairs approximately five months prior, and a January 2015 note shows that the Veteran was injured in February 2013.  

The Board finds that the December 2015 VA opinion was based on an accurate factual background, which included examination of the Veteran and a review of the record, and the rational is adequate as service treatment records do not reflect findings related to the cervical spine, lumbar spine, right hip, or any left sided neurological symptoms, and while a mid-thoracic injury was noted, no chronic disability related to such injury was identified in service or shortly thereafter.  

The Board finds that the record does not otherwise tend to relate currently diagnosed cervical spine, thoracolumbar spine, right hip, or left sided neurological disabilities to service.  Insomuch as the Veteran has testified that it was his best guess that such disabilities were related to his in-service injuries, the Board finds that as a lay person the Veteran is not competent to provide an opinion regarding the nexus of the claimed disability to service as he lacks the medical training and expertise to provide a complex medical opinion as to the etiology for the disabilities, diagnosed many years after service separation, without clear chronicity of symptomatology, and the Board finds that his lay assertions attempting to relate his claimed disabilities to service are of little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, the Board finds that the weight of the evidence is against service connection for a back disability, cervical spine disability, nerve condition on the left side of the body, and a right hip disability.  Because the preponderance of the evidence is against the claims for service connection, the claims must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a back disability is denied. 

Service connection for a cervical spine disability is denied.  

Service connection for a nerve condition, left side of body, is denied. 

Service connection for a right hip disability is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


